
	
		III
		111th CONGRESS
		2d Session
		S. RES. 490
		IN THE SENATE OF THE UNITED STATES
		
			April 19, 2010
			Mr. Whitehouse submitted
			 the following resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		RESOLUTION
		Recognizing the measurable, positive impact
		  that the National Committee for Quality Assurance has made on the quality of
		  care patients in the United States have received during the 20 years since the
		  formation of the organization.
	
	
		Whereas the National Committee for Quality Assurance
			 (referred to in this preamble as the NCQA) was formed in
			 February of 1990 and is a nonprofit 501(c)(3) corporation based in the District
			 of Columbia;
		Whereas the mission of NCQA is to Improve the
			 Quality of Health Care;
		Whereas the Healthcare Effectiveness Data and Information
			 Set (HEDIS) of NCQA is the most widely used set of clinical quality measures in
			 the United States, covering more than 116,000,000 people in the United
			 States;
		Whereas more than 70 percent of people in the United
			 States enrolled in a health insurance plan are covered by the Health Plan
			 Accreditation protections of NCQA;
		Whereas the health plan standards of NCQA have been used
			 as a model for Medicare, Medicaid, and more than 40 State insurance
			 systems;
		Whereas more than 15,000 practicing physicians have been
			 recognized by NCQA for excellent clinical performance in such areas as
			 diabetes, heart and stroke, and back pain treatment;
		Whereas more than 400 medical practices across the United
			 States have been recognized by NCQA as meeting the requirements of a
			 patient-centered medical home;
		Whereas more than 1,000,000 people in the United States
			 use the Health Plan Report Card, published by NCQA, to choose a health
			 insurance plan that best meets the needs of themselves and their
			 families;
		Whereas performance measurement by NCQA has improved care
			 for diabetes, heart disease, high blood pressure, and high cholesterol, saving
			 165,000 to 272,000 lives; and
		Whereas the staff of NCQA, over 200 health care experts,
			 are dedicated to improving the quality of care for the people of the United
			 States through performance measurement and accountability: Now, therefore, be
			 it
		
	
		That the Senate recognizes—
			(1)the measurable,
			 positive impact that the National Committee for Quality Assurance has made on
			 the quality of care patients in the United States have received during the 20
			 years since the formation of the organization; and
			(2)the importance of
			 the continuing mission of the National Committee for Quality Assurance to save
			 lives by ensuring health care providers and plans are accountable for
			 delivering appropriate, safe, and quality care.
			
